Citation Nr: 9927603	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-44 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
eye disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 1994, a statement of the 
case was issued in September 1994, and a substantive appeal 
was received in September 1994. 

The veteran requested, but failed to appear for a Board 
hearing scheduled in July 1997.  In January 1999, he 
requested another Board hearing which was scheduled in May 
1999.  The veteran failed to appear for that hearing and did 
not request that it be rescheduled. 

In an informal brief dated in May 1999, the veteran's 
representative appears to advance new claims of entitlement 
to service connection for a substance abuse disorder and/or 
for a personality disorder.  These matters are referred to 
the RO for clarification and any necessary action.  


FINDINGS OF FACT

1.  In April 1976 and February 1981 rating decisions, claims 
for entitlement to service connection for right knee 
disability were denied; no appeals were completed from those 
determinations.  

2.  In a September 1989 decision, the Board determined that 
no new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
right knee disability.

3.  Evidence received subsequent to the Board's September 
1989 decision is not, by itself or in connection with 
evidence already of record, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
right knee disability.  

4. By decision in September 1989, the Board denied an appeal 
on the issue of entitlement to service connection for right 
eye disability.

5.  By decision in July 1991, the Board determined that no 
new and material evidence had been received to reopen claim 
of entitlement to service connection for right eye 
disability.

6.  Evidence received subsequent to the July 1991 Board 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for right eye 
disability.  

7.  In a February 1981 rating decision, entitlement to 
service connection for a "nervous condition" was denied; 
the veteran did not initiate and complete an appeal from that 
determination.

8.  By rating decision in September 1985, entitlement to 
service connection for a "nervous condition" was again 
denied; the veteran did not initiate and complete an appeal 
from that determination. 

9.  Certain items of evidence received subsequent to the 
September 1985 rating decision are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder (other than PTSD).

10.  There is no medical evidence of a nexus between an 
acquired psychiatric disability (other than PTSD) and the 
veteran's military service. 

11.  In a July 1991 decision, the Board denied an appeal on 
the issue of entitlement to service connection for PTSD.

12.  The evidence submitted subsequent to the Board's July 
1991 decision is not, by itself or in connection with 
evidence already of record, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The September 1989 Board decision is the last final 
decision on the issue of entitlement to service connection 
for right knee disability.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  New and material evidence has not been received since the 
Board's decision of September 1989, and the veteran's claim 
of entitlement to service connection for right knee 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The July 1991 Board decision is the last final decision 
on the issue of entitlement to service connection for right 
eye disability.  38 U.S.C.A. § 7104(b) (West 1991).

4.  New and material evidence has not been received since the 
Board's decision of July 1991, and the veteran's claim of 
entitlement to service connection for right eye disability 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

5.  The September 1985 rating decision which denied 
entitlement to service connection for a "nervous condition" 
is the last final decision as to that issue.  38 U.S.C.A. 
§ 7105(c) (West 1991).

6.  New and material evidence has been received since the 
September 1985 rating decision, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability (other than PTSD) has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

7.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability (other than PTSD) is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

8.  The July 1991 Board decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

9.  New and material evidence has not been received since the 
Board's decision of July 1991, and the veteran's claim of 
entitlement to service connection for PTSD has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All three issues on appeal involve underlying service 
connection claims.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board further notes that all three underlying service 
connection claims are the subject of prior final VA 
decisions.  Applicable law provides that a claim which is the 
subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  Further, in order to reopen a claim, there must be 
new and material evidence presented or secured "since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  


I.  Right Knee Disability.

In December 1975, the veteran claimed service connection for 
a right knee condition based upon injury sustained during 
service.  The claim was denied by rating decision in April 
1976 after a review of service medical records which were 
completely devoid of complaints or clinical findings 
regarding the knee and a December 1976 VA examination report 
which referenced an injured right knee in the past and a 
superficial one inch scar on the lateral aspect of the knee 
from football.  The diagnosis was reported as history of 
right knee injury without residuals.  The veteran failed to 
appeal the April 1976 rating decision, and it became final.  
38 U.S.C.A. § 7105(c).  He subsequently attempted to reopen 
his claim and was again denied by rating decision in February 
1981.  He failed to compete an appeal from the February 1981 
rating decision, and it also became final.  38 U.S.C.A. 
§ 7105(c).    

The veteran subsequently again attempted to reopen the right 
knee disability claim and was again denied by the agency of 
original jurisdiction.  However, the veteran completed an 
appeal of that rating decision to the Board.  In a September 
1989 decision, after reviewing the evidence of record, which 
included VA outpatient treatment reports indicating trauma to 
the right knee in 1981 during an automobile accident, and the 
veteran's November 1988 RO hearing testimony that he injured 
his right knee during the summer of 1975, the Board found 
that the veteran had failed to submit new and material 
evidence to reopen his claim for service connection for a 
right knee condition.  The Board's September 1989 decision is 
final.  38 U.S.C.A. §§ 7103, 7104.  The veteran subsequently 
again attempted to reopen his claim and was denied by rating 
decision in June 1994.  The present appeal ensued.  As the 
September 1989 Board decision is the last final determination 
denying the right knee disability claim, the Board must now 
consider whether new and material evidence has been received 
since that decision.  

Subsequent to the Board's September 1989 decision, the 
veteran has submitted both VA and private medical records, 
including an October 1996 VA examination report.  Neither the 
private medical records, nor the VA outpatient records, 
covering the period from April 1994 though January 1998, 
refer to the veteran's right knee.  A VA examination report 
of October 1996 noted the veteran's report of injury to his 
knee playing basketball.  The examiner reported that the 
right knee showed some meniscal signs without instability.  
The diagnosis was reported as an old meniscal injury which 
required arthroscopy in 1975.  An X-ray report reflected the 
presence of a vascular calcification, a marginal osteophyte, 
or an avulsed cortical bony fragment over the posterior 
tibial plateau.  

In reviewing the evidence of record submitted subsequent to 
its' September 1989 decision, the Board finds that it is 
neither new nor material.  The October 1996 VA examination 
report referenced a previous injury without specifying when 
it occurred.  The examiner's statement that the veteran had 
an arthroscopy in 1975 was based upon the veteran's report of 
history and is uncorroborated by medical evidence of record.  
The Board also considered the current diagnosis of a previous 
meniscal injury.  However, evidence before the Board in 
September 1989 included evidence of an inservice injury as 
well as evidence of post-service knee treatment (including 
evidence of a post-service knee injury).  The basis for the 
September 1989 Board denial was that there was no new and 
material evidence of any nexus or link between the reported 
inservice injury and current right knee disability.  

In view of the basis for the September 1989 Board decision, 
the Board must conclude that the items of evidence received 
since that time are also not new and material in that they 
fail to suggest any relationship or link between current 
right knee disability and service.  Rather, the newly 
received items of evidence only show multiple injuries to the 
veteran's right knee subsequent to service.  Under the 
circumstances, the Board must find that the newly received 
evidence is not, by itself or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Without new and material evidence, the veteran's service 
connection for right knee disability claim has not been 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  Right Eye Disability.

The veteran claims that he injured his right eye during basic 
training.  His initial claim was denied and he appealed to 
the Board.  By decision in September 1989, the Board denied 
the appeal on the basis that his current right eye condition 
was not related to service.  At that time, the evidence 
before the Board included service medical records, which 
showed a diagnosis of esotropia without requiring surgery, 
and a normal separation examination report indicating visual 
acuity in the right eye of 20/30 distant, and 20/40 near.  
The Board also reviewed a November 1976 VA examination report 
which indicated normal visual acuity, and VA outpatient 
treatment records through 1988.  A February 1982 VA 
outpatient record noted that the veteran had received a 
"karate chop" to the right eye.  His diagnosis was 
recurrent traumatic iritis, right eye.  Subsequent VA 
outpatient records reflected a diagnosis of exophoria with 
increased eye strain in September 1984 and an evaluation for 
complaints of double vision in February 1988.  The February 
1988 evaluation noted a history of blunt trauma to the eye in 
1979 and the reported diagnosis was: decreased visual acuity, 
subluxated lens, and diplopia due to trauma in 1979.  Also 
for consideration before the Board was the veteran's November 
1988 hearing testimony.  The veteran testified that early in 
his service career, he had difficulty with visual acuity in 
that he could not focus on small print or read gauges 
required for his training.  He was told that his pupil 
wouldn't contract.  He further stated that he got "poked in 
the eye" with a finger while playing basketball during 
service.  He stated that his eye bled "a little bit" and he 
was treated at the infirmary.  He testified that after having 
an eye patch for two days his right eye was "all right."  

The Board found that the diagnosed disorders of the veteran's 
right eye were not manifested during service.  Despite the 
veteran's testimony, there was no medical evidence of an 
abnormality of the veteran's pupils either during service or 
immediately following in a 1975 VA examination report.  The 
Board found that the veteran likely sustained an injury to 
his eye in 1979 as originally reported and the subsequent 
disorders were secondary to that injury.  The September 1989 
Board decision is final.  38 U.S.C.A. §§ 7103, 7104.

The veteran attempted to reopen his claim for an eye disorder 
in November 1989 based on a November 1989 VA outpatient 
record showed treatment for right eye pain secondary to 
trauma.  The veteran's request to reopen was denied and he 
again appealed to the Board.  In a July 1991 decision, the 
Board denied the appeal finding that the veteran had failed 
to submit new and material evidence to reopen his claim 
service connection for right eye disability.  The July 1991 
Board decision is final.  38 U.S.C.A. §§ 7103, 7104.  The 
veteran again requested that his claim be reopened and was 
denied by rating decision in June 1994.  The present appeal 
ensued.  Since the July 1991 Board decision is the last final 
determination on the right eye disability claim, the Board 
must consider whether new and material evidence has been 
received since that decision. 

After reviewing the record, the Board is compelled to 
conclude that the evidence that has been submitted since the 
July 1991 Board is neither new nor material.  Newly received 
evidence includes an October 1996 VA examination report which 
shows that the veteran stated that he injured his right eye 
during service when he was hit with someone's elbow in a 
foxhole during basic training.  While the veteran's report of 
how he sustained the injury is new, the assertion that his 
right eye was injured during service was before the Board in 
July 1991. .  VA examination reports and VA outpatient 
reports from April 1994 through January 1998 reflect further 
diagnosis of right eye disability secondary to trauma without 
showing a link to service.  An April 1997 outpatient record 
noted a metal foreign body in the right eye two months 
earlier.  A January 1997 record reported diagnoses of iris 
recession and esotropia.  However, these were considered 
previously.  

In summary, the Board finds that the evidence submitted 
subsequent to the Board's July 1991 decision is both 
cumulative and redundant.  The medical evidence of an eye 
disorder is undisputed, but there is no new evidence to link 
the disorder to service other than the veteran's statements, 
which have been considered previously.  The Board therefore 
finds that the right eye disability claim has not been 
reopened.  


III.  Acquired Psychiatric Disability, to include PTSD.

A claim for service connection for a "nervous condition" 
was denied by the RO in February 1981 on the basis that there 
was no evidence of a psychiatric disability during service 
and no current diagnosis of a psychiatric disorder.  The 
veteran failed to appeal that decision, and it became final.  
38 U.S.C.A. § 7105(c).  The veteran subsequently attempted to 
reopen the "nervous condition" claim and was denied by 
rating decision in September 1985.  He did not appeal and the 
September 1985 rating decision became final. 38 U.S.C.A. 
§ 7105(c).

In October 1989 the veteran filed a claim for service 
connection for PTSD, which was denied.  The veteran appealed 
to the Board, and by decision in July 1991, the Board denied 
the appeal.  The Board's July 1991 decision as to PTSD is 
final.  38 U.S.C.A. §§ 7103, 7104. 

At this point the Board observes that the veteran's 
psychiatric disability claim should be viewed in two parts.  
His original claim advanced in the early 1980's was for a 
"nervous condition" which the Board believes can be more 
accurately described as an acquired psychiatric disability.  
However, the veteran's earlier claim did not reference PTSD, 
and the Board therefore does not find that the 1981 or 1985 
rating decisions can be viewed as final determinations as to 
PTSD.  The veteran later added a PTSD claim as part of his 
overall psychiatric disability claim, and it is the Board 
decision of July 1991 which constitutes the final decision as 
to PTSD.  In other words, for purpose of analysis, the Board 
believes that its present review must look to whether new and 
material evidence has been received since September 1985 (the 
last final determination on the acquired psychiatric 
disability other than PTSD claim) and since July 1991 (the 
last final determination on the PTSD claim). 

After considering the evidence received since the September 
1985 rating decision, the Board finds that new and material 
evidence has been received as to an acquired psychiatric 
disability other than PTSD.  The February 1981 and September 
1985 rating decisions appear to have denied the claim based 
on a finding of no diagnosis of psychiatric disability.  
However, newly received evidence includes a medical diagnosis 
of an anxiety disorder as reflected in 1994 VA outpatient 
treatment reports (which diagnosis is presumed to be true for 
purposes of the Board's analysis as to new and material 
evidence).  Accordingly the claim as to psychiatric 
disability other than PTSD has been reopened.  

Nevertheless, the Board is unable to find the claim as to 
psychiatric disability other than PTSD to be well-grounded 
under 38 U.S.C.A. § 5107(b).  There is no medical evidence 
suggesting any nexus or link between the anxiety disorder 
diagnosed in 1994 and the veteran's service.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  The Board stresses that 
there must be medical evidence of a link to service.  The 
veteran's assertions as a layperson are not competent for 
purposes of showing causation to well-ground the claim.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Turning to the psychiatric claim as it pertains to PTSD, it 
appears that the original denials have been based on a lack 
of a diagnosis of PTSD.  The evidence before the Board in 
July 191 included service medical records, the veteran's Form 
DD 214, and VA outpatient records, including an April 1987 
Minnesota Multi-Phasic Personality Inventory (MMPI), and the 
veteran's stressor statement.  The veteran's service medical 
records were completely devoid of complaints or clinical 
findings regarding a psychiatric disorder.  His DD 214 showed 
that his military occupational specialty was an infantryman.  
However, he never served overseas and never engaged in 
combat.  The VA mental health clinician reported that the 
veteran's April 1987 MMPI profile was invalid suggesting 
someone who was attempting to malinger or was acutely 
psychotic.  There was no psychiatric diagnosis.  The veteran 
reported in his May 1990 stressor statement that he was still 
"nervous and mad" about the treatment he received during 
service.  He stated that he was forced to crawl under 
barbwire during training and was told continually that he 
would die.  He also indicated that his helmet was knocked 
from his head by gunfire.  

The evidence submitted subsequent to the July 1991 Board 
decision includes a private hospital admission report of 
January 1989, VA outpatient treatment records from April 1994 
through March 1997, and two VA examination reports from 
November 1994 and October 1996.  The February 1989 discharge 
summary from River Park Hospital reported a diagnosis of 
substance abuse, mixed, with detoxification and 
rehabilitation, and cephalgia, chronic.  The VA outpatient 
treatment records show that the veteran initiated a substance 
abuse treatment program in September 1994 and was diagnosed 
as having an anxiety disorder, not otherwise specified.  An 
August 1996 VA substance abuse treatment program screening 
evaluation did not indicate any psychiatric diagnosis.  The 
notes indicated the veteran's refusal of rehabilitation 
services.   The VA examination report of November 1994 was 
conducted for pension purposes.  The VA examiner noted the 
veteran's extensive history of alcohol and other substance 
abuse and reported no Axis I psychiatric diagnosis.  The 
October 1996 VA examination report reflected a normal 
psychiatric examination.  The VA examiner found that the 
veteran had a history of cannabis abuse and alcohol abuse and 
a personality disorder, not otherwise specified.  The 
examiner noted that there was no evidence of Axis I 
pathology, but that the veteran most likely had an antisocial 
personality disorder. 

In reviewing the evidence of record, the Board concludes that 
the veteran has failed to submit new and material evidence to 
reopen his PTSD claim.  There is no evidence of a diagnosis 
of PTSD.  Indeed, there is no current Axis I diagnosis at 
all.  In other words, the evidence submitted, when considered 
either by itself or in connection with the evidence 
previously assembled is not of such significance that it must 
be considered in order to fairly decide the merits of the 
claim.  The request to reopen the claim for PTSD must be 
denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Conclusion

The Board acknowledges requests by the veteran's 
representative for additional development.  However, the duty 
to assist the veteran does not arise until a claim is well-
grounded.  38 U.C.S.A. § 5108(a). 

The Board also observes that the RO has not determined 
initially whether the evidence submitted with regard to the 
issues is "new" and "material," as defined by 38 C.F.R. 
§ 3.156 in view of the Hodge decision.  However, regardless 
of whether or not the RO might determine in view of Hodge 
that new and material evidence has been received, the Board 
would not be bound by that determination.  It would remain 
the Board's function to review the RO's new and material 
evidence determination.  See generally Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 1996).  The 
Board further notes that the veteran's representative has had 
the opportunity to present argument in light of Hodge as 
reflected in a May 1999 informal brief which has been 
submitted into the record.  Since (for the reasons outlined 
in this decision) the Board is unable to find that new and 
material evidence has been received, no purpose would be 
served by remanding the case to the RO for a preliminary 
finding on the new and material evidence questions.  Further, 
as the veteran's representative has been afforded the 
opportunity to present argument, the Board finds that there 
is no prejudice to the veteran by its rendering of this 
decision without preliminary consideration by the RO under 
Hodge. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

